DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.  The arguments are presented that one of ordinary skill in the art would not combine the teachings of He and Kung due to Kung not teaching a material with graphene encapsulating silicon nanostructures and He teaching a different weight percentage.  These arguments are not found persuasive due to the fact that Kung is not relied upon for teaching this structure and Kung teaches the benefits of a different weight percentage. He is relied upon for teaching silicon nanostructures encapsulated within a crumpled graphene shell [pg. 959, col. 2, paragraph 1, fig. 2a-2c].  He is silent .
The arguments are presented that one of ordinary skill in the art would not have had a reasonable expectation of success in combining the teachings of He and Kung without using the active material diameter of Kung.  These arguments are not found persuasive due to the fact that Kung is not relied upon for teaching the diameter. He is relied upon for teaching silicon nanostructures encapsulated within a crumpled graphene shell [pg. 959, col. 2, paragraph 1, fig. 2a-2c].  He is silent with regard to the mass fraction of silicon, therefore Kung is solely relied upon for teaching the use of a graphene and silicon composite with approximately 60 weight % silicon [0043-0046] that would have been obvious to one or ordinary skill in the art to try the with the electrode material of He since this mass fraction is known to provide a high Li ion storage capacity and high coulombic efficiency in a similar material system (graphene and silicon particles) [Kung 0046].  Furthermore as shown in scheme 1 of He, the particles of He contain multiple silicon nanoparticles and graphite sheets and would therefore be capable of containing a higher percentage of silicon particles.
The arguments are presented that the capsules would have unexpected benefits compared to the prior art due to He comprising unprotected Si nanopartilces. These arguments are not found persuasive due to the fact that the material of He has a similar 
The arguments are presented that Zhamu would not obviate average particle sizes less than 1 micron due to teaching nanocomposite particles between 1-20 microns in size.  These arguments are not found persuasive since this is a teaching of a typical size and not a teaching of a lower size limit or a disadvantage of smaller sizes.  Therefore one of ordinary skill in the art would still be motivated to try smaller sizes due to Zhamu’s teaching of nanocomposite particles with preferable sizes of less than two microns [0105]. 
The arguments are presented that Zhamu would not obviate modifying He to be capable of obtaining smaller particles.  These arguments are not found persuasive due to the fact that the claims are drawn to a product and do not include any limitations regarding the formation of the product.  Furthermore as shown in scheme 1 of He, the particles of He contain multiple silicon nanoparticles and graphite sheets and would therefore be capable of being reduced in size by reducing the number of silicon nanoparticles and graphite sheets in each composite particle.
The arguments are presented that the claimed material would have unexpectedly better results due to the specific size of the silicon nanoparticles.  These arguments are not found persuasive due to the fact that the cited paragraphs [0041-0042] appear to only show superior results of the graphene silicon composite structure and do not appear to compare results between a composite structure with silicon particles inside and outside of the claimed size range.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-19, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over He et al. (“A novel bath lily-like graphene sheet-wrapped nano-Si composite as a high performance anode material for Li-ion batteries” RSC Advances, 2011, 1, 958-960, pub. 9/07/2011, hereafter He) in view of Kung et al (US 2011/0111303 A1, hereafter Kung), and further in view of Zhamu et al. (US 2010/0176337 A1, hereafter Zhamu).
With regard to claims 13-14 and 16-17, He teaches a material comprising a layer of capsules, the capsules comprising a crumpled graphene shell (claim 14) comprising graphene sheets having a crumpled (crinkled) morphology [pg. 958, col. 2, paragraph 2; pg. 959, col. 1, paragraph 3; fig. 2a-2c]; and 
silicon nanostructures (electrochemically active material, claim 16) encapsulated within the crumpled graphene shell [pg. 959, col. 2, paragraph 1, fig. 2a-2c]; 
He does not explicitly teach the claimed mass fraction range.  However, in the same field of endeavor, Kung teaches the use of a graphene and silicon composite with approximately 60 weight % silicon (which overlaps and obviates the claimed ranges, claim 17) [0043-0046].  It would have been obvious to one or ordinary skill in the art to try the weight percentage of silicon of Kung with the electrode material of He since they are it is known to provide a high Li ion storage capacity and high coulombic efficiency in a similar material system (graphene and silicon particles) [Kung 0046].  
μm to 5 μm [pg. 2 col. 1 paragraph 3] which is adjacent to the claimed range but does not explicitly teach an average size of less than 1 μm. However, in the same field of endeavor, Zhamu teaches that a preferred size for electrode active material particles is less than 2 μm [0105].  Based on the teachings of Zhamu one of ordinary skill in the art would have found it obvious to try smaller versions of the particles of He since particles of less than 2 μm are known to be effective in electrode active materials [Zhamu 0105] which would obviate the claimed range.
He does not explicitly teach the size of the silicon nanoparticles.  However, in the same field of endeavor, Zhamu teaches the use of silicon nanoparticles with a size of less than 100 nm (which encompasses and obviates the claimed range) [0108].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the silicon nanoparticles of Zhamu with the material of He since it is known to be effective for providing a high specific capacity for a long cycle life [Zhamu 0108].
With regard to claim 15, He does not explicitly teach a monometallic material as the active material.  However, in the same field of endeavor, Kung teaches the use of tin [0030].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the tin of Kung as the active material of He since it is known to be effective in a similar material system [0030] and is known to increase storage capacity [0005].
With regard to claim 18, He teaches the capsules are spherical [fig. 2a] and teaches that the particle size of the capsules is 1 μm to 5 μm [pg. 2 col. 1 paragraph 3] which is adjacent to the claimed range but does not explicitly teach a size of less than 1 m. However, in the same field of endeavor, Zhamu teaches that a preferred size for electrode active material particles is less than 2 μm [0105].  Based on the teachings of Zhamu one of ordinary skill in the art would have found it obvious to try smaller versions of the particles of He since particles of less than 2 μm are known to be effective in electrode active materials [Zhamu 0105] which would obviate the claimed range.
With regard to claim 19, He teaches the shells are configured to accommodate the volume change of Si (which would prevent rupturing) [pg. 958, col. 2, paragraph 2].
With regard to claims 21, He teaches that the crumpled graphene shell has a shape that would exhibit the claimed properties (nanoscale particles with ridges) [scheme 1, fig. 2 a-d]. 
With regard to claim 22, He teaches the crumped graphene shell is configured to encapsulate the silicon nanostructures (as shown in fig. 2a-2c) the graphene sheets that make up the graphene shell of He surround and encapsulate the silicon nanostructures [pg. 959, col. 2, paragraph 1, fig. 2a-2c].  When used with an electrolyte this should prevent contact between the silicon nanostructures and an electrolyte solvent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-14, 16-18, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-12, 15, and 17 of U.S. Patent No. US 10,135,063 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to capsules comprising crumpled graphene shells surrounding silicon nanostructures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oguni et al. (US 2012/0328956 A1) teaches a negative electrode material with active material particles at least partly surrounded by multilayer graphenes [0058, fig. 2B].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENT C THOMAS/Examiner, Art Unit 1724       

/STEWART A FRASER/Primary Examiner, Art Unit 1724